       Case: 3:21-cv-00018-MPM-RP Doc #: 9 Filed: 03/08/21 1 of 1 PageID #: 35




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                OXFORD DIVISION

TIME LEATHERBY                                                                       PLAINTIFF

V.                                                                          NO: 3:21-CV-18-M-P

JUDGE HOWEL                                                                       DEFENDANTS


                ORDER ADOPTING REPORT AND RECOMMENDATION

      On consideration of the file and record of this action, the Court finds that the Report and

Recommendation of the United States Magistrate Judge dated February 11, 2021, was on that date

duly served upon the parties; that more than fourteen days have elapsed since service of said Report

and Recommendation; and that no objection thereto has been filed or served by any party. The

Court finds that the Magistrate Judge's Report and Recommendation should be approved and

adopted as the opinion of the Court. It is, therefore

      ORDERED:

       1. That the Report and Recommendation [8] of the United States Magistrate Judge dated

       February 11, 2021, is hereby approved and adopted as the opinion of the Court,

       2. That the plaintiff’s motion to proceed in forma pauperis is DENIED, and

       3. That the case shall be DISMISSED for failure to state a claim on which relief may be

       granted and for lack of subject matter jurisdiction.

       SO ORDERED, this the 8th day of March, 2021.



                                               /s/ Michael P. Mills
                                               UNITED STATES DISTRICT JUDGE
                                               NORTHERN DISTRICT OF MISSISSIPPI
